directed Stuart to show cause why he should not be temporarily
                suspended and the matter referred for discipline. Stuart failed to respond
                to our show cause order.
                               SCR 111(9) provides:
                              Upon receipt of a petition demonstrating that an
                              attorney has been convicted of a crime which is
                              not a serious crime, the supreme court may refer
                              the matter to the appropriate disciplinary board
                              for any action it may deem warranted under these
                              or any other rules of the supreme court that
                              pertain to the conduct of attorneys, provided,
                              however, that the supreme court may decline to
                              refer a conviction for a minor offense to the board.
                              If the conviction adversely reflects on the
                              attorney's fitness to practice law, the supreme
                              court may issue an order to show cause, requiring
                              the attorney to demonstrate why an immediate
                              temporary suspension should not be imposed.
                               Having reviewed the petition and the supporting
                documentation submitted by bar counsel, and in light of Stuart's failure to
                respond to our show cause order, we conclude that a temporary suspension
                is warranted. 2 Accordingly, we temporarily suspend Stuart from the




                      2 See   Iowa Supreme Court Attorney Disciplinary Bd. v. Weaver, 812
                N.W.2d 4 (Iowa 2012) (holding that an attorney's criminal conviction for
                the telephonic harassment of his wife reflected adversely on the attorney's
                honesty, trustworthiness, and fitness as a lawyer).


SUPREME COURT
        OF
     NEVADA


(0) 1947A
practice of law and refer this matter to the Southern Nevada Disciplinary
Board for the initiation of disciplinary proceedings. 3 See SCR 111(9).
              It is so ORDERED. 4




                                                                      J.
Gibbons


                                                                     ,J.
Parraguirre                                Douglas




      3 We recognize that Stuart has been suspended from the practice of
law in Nevada since August 2003 for failure to pay his bar dues. See SCR
98(12). Accordingly, in order to be reinstated to the practice of law in
Nevada, Stuart must comply with the reinstatement requirements of SCR
98(13), in addition to the disciplinary conditions and/or reinstatement
requirements, if any, imposed in the instant matter.

      4 The Honorable Nancy M. Saitta, Justice, did not participate in the
resolution of this matter.




                                     3
                cc: Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Colbern Cox Stuart, III
                      Perry Thompson, Admissions Office,
                            Supreme Court of the United States




SUPREME COURT
        OF
     NEVADA
                                                   4
(0) 1947A